            Case 3:20-cr-01719-DEB Document 36 Filed 07/28/20 PageID.170 Page 1 of 1
AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)


                                    UNITED STATES DISTRICT COUR                                                          JUL 2 8 2020
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                   �cL_·.:    5 ,;1::,T, � i ::Oufn
                                                                                                              '
                                                                                                              -�    "'tr,',;. ,-pi�-:;- - .,"L �OPNI
                     United States of America                                    JUDGMENT IN A - ·                           AL-CASE          1   rp>'�
                                v.                                               (For OfTenses Committed On or After November I, 1987)


                Jose Luis Ledezma-Hernandez                                      Case Number: 20-cr-1719-AJB

                                                                                Samantha B. Jaffe
                                                                                Defendant's A 1/orney


REGISTRATION NO. 60704380

THE DEFENDANT:
 � pleaded guilty to count(s) 1 of Superseding Information
 □    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                               Count Number(s)
8:1325(a)(2)                       ILLEGAL ENTRY (Misdemeanor)                                                     1


 □                               -------------------
      The defendant has been found not guilty on count(s)
 □             ------------------
      Count(s) underlying counts    dismissed on the motion of the United States.
 □
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                             6TIME SERVED
                                       6 Months


 � Assessment: $10 WAIVED             � Fine: WAIVED
 � Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         7/28/2020
                                                                         Date of Imposition of Sentence



                                                                         DANIEL E. BUTCHER
                                                                         UNITED STATES MAGISTRATE JUDGE

                                                                                                                                  «Case No »
